Citation Nr: 0425198	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  02-22 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral eye 
disability, optic neuropathy and glaucoma, to include as due 
to exposure to herbicides.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel
INTRODUCTION

The veteran served on active duty from March 1970 to June 
1972.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In February 2004 the veteran 
presented testimony from the RO before the Board at a 
videoconference hearing.  Additional evidence was received in 
connection with that hearing, for which a waiver of initial 
RO consideration was provided.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

There has been no demonstration of bilateral eye disability, 
optic neuropathy and glaucoma, in service; neither has there 
been a demonstration of a causal relationship between optic 
neuropathy and glaucoma and any incident of service, nor may 
service connection be presumed for optic neuropathy and 
glaucoma to include as due to exposure to herbicides. 


CONCLUSION OF LAW

Bilateral eye disability, optic neuropathy and glaucoma, was 
not incurred in or aggravated by service and service 
connection may not be presumed on the basis of exposure to 
herbicides or on the basis of a chronic disease.  38 U.S.C.A. 
§§ 1110, 1112, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.309 (2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In this case, the RO provided the veteran 
pre-RO-adjudication, VCAA notice in a letter, dated in 
December 2001.  The veteran was notified of the information 
and evidence necessary to substantiate his claim and which 
evidence would be obtained by him and which evidence would be 
obtained by VA.  He was given 60 days to respond.  The claim 
was thereafter adjudicated in an April 2002 rating decision.  
The veteran was provided with notice of the April 2002 rating 
decision, and in response to his notice of disagreement, he 
was provided with a statement of the case in December 2002, 
which contained notice of 38 C.F.R. § 3.159, including the 
provision to provide any evidence in his possession that 
pertained to the claim and 30 days to respond.  

For these reasons, the Board finds that the RO's 
preadjudicatory notice substantially complies with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence); Charles v. Prinicipi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice)

Also as to content, that is, the 60 and 30 days to respond.  
Under 38 U.S.C.A. § 5103(b)(3) (West 2002 & Supp. 2004), the 
Secretary of VA may make a decision on a claim before the 
expiration of the one-year period provided a claimant to 
respond to VA's request for information or evidence.  This 
legislation, effective as if enacted on November 9, 2000, 
immediately after the enactment of the VCAA, supersedes the 
decision of the United States Court of Appeals for the 
Federal Circuit in Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) that 
invalidated a regulatory provision, implementing the VCAA, 
that required a response to VCAA, as here, in less than the 
statutory one-year period. 

Any defect with respect to the sequence of the VCAA notice 
did not prejudiced the veteran's claim because the veteran 
had adequate notice of need to submit evidence and the 
opportunity to submit such evidence and the evidence needed 
to substantiate the claim.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  

Duty to Assist 

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant and 
available sources identified by the veteran were obtained by 
the RO.  Records from the following sources are on file:  
service medical records; private medical records for January 
2001 to October 2003 (including from Dr. J. Fisher, Geisinger 
Internal Medicine and the Penn State College of Medicine); VA 
treatment records for May 2002 to June 2003; and a January 
2002 statement by a former co-worker of the veteran.  The 
Board notes that the veteran is apparently in receipt of 
disability benefits from the Social Security Administration 
(SSA).  Although records associated with the veteran's 
receipt of benefits from SSA are not on file, neither the 
veteran nor his representative has indicated that any records 
from SSA would be germane to the instant claim, or asked that 
VA obtain any records from SSA on his behalf.  Nor is there 
otherwise any indication that any records from the SSA would 
be relevant to the instant case.  In light of the above, the 
Board concludes that VA's duty to assist the veteran in 
obtaining records in support of his claim has been fulfilled.
 
Also, VA has not obtained a medical opinion, addressing the 
etiology of the bilateral eye disability, because there is no 
evidence that he suffered an event, injury or disease in 
service, resulting in permanent eye disability.  In the 
absence of such evidence, VA need not obtain a medical 
examination under the duty to assist.  38 C.F.R. 
§ 3.159(c)(4).

As the veteran has not identified additional evidence and as 
there is otherwise no additional evidence to obtain, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.  38 U.S.C.A. § 5103A.

Factual Background

Service medical records are negative for any complaints, 
finding or diagnosis of right or left eye disability.  The DD 
Form 215 shows that the veteran received the Vietnam Service 
Medal for his service onboard the U.S.S. O'Brien.

After service, since 2001, private medical records show that 
the veteran was treated for bilateral eye disability, 
including glaucoma and optic neuropathy.  Etiology of any 
right or left eye disorder was not addressed. 

In a January 2002 statement, a former coworker of the veteran 
indicates that he noticed the veteran experiencing eye 
problems in 2001.

VA medical records for May 2002 to June 2003 document a 
history of anterior ischemic optic neuropathy and glaucoma in 
the veteran.

The veteran was afforded a VA examination in September 2002, 
at which time the examiner noted that the veteran was first 
diagnosed with an eye disorder in 2000.  Following 
examination of the veteran the examiner diagnosed glaucoma by 
history, and optic neuropathy.
At his February 2004 hearing, the veteran testified that he 
first developed an eye disorder in 1999.  He argued that his 
current eye disorder developed as a result of the electrical 
work he performed, particularly when he observed sparking 
from equipment; he indicated that he witnessed the referenced 
sparking on less than 20 occasions.  The veteran also argued 
that his eye disorder developed from witnessing distant 
napalm explosions and from the reflection of the sun on water 
while onboard ship, although he indicated that he spent most 
of his time below decks.  The veteran testified that none of 
his physicians has linked his bilateral eye disorder to 
service.

Analysis

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. § 
1110.  Service incurrence of an organic disease of the 
nervous system during wartime service may be presumed if it 
is manifested to a compensable degree within one year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2003) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2003) are also satisfied:  Chloracne or other acneform 
disease consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; chronic lymphocytic leukemia; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea); and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e). 

On December 27, 2001, 38 U.S.C.A. § 1116 was amended to 
provide a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the Vietnam Era.  

The veteran contends that his bilateral eye disability 
originated from service to include as due to exposure to 
herbicides in Vietnam.  

None of the veteran's diagnosed eye disorders is a disease 
that is subject to presumptive service connection on the 
basis of exposure to herbicides.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.309(e).  Nor has the veteran presented or 
identified any scientific or medical evidence suggesting that 
his bilateral eye disorders are in fact associated with 
exposure to herbicides.  Therefore, the preponderance of the 
evidence is against the claim and service connection on the 
basis of exposure to herbicides has not been established. 

Service medical records are silent for any evidence of 
bilateral eye disability or for any injury to the eyes, and 
there is no post-service medical evidence of right or left 
eye disability for more than 25 years after service, and no 
medical evidence linking any bilateral eye disorder to the 
veteran's period of service.  In essence, the only evidence 
in the instant case supportive of the veteran's claim 
consists of the lay statements of the veteran himself.  
However, as the veteran is a layperson, his statements as to 
medical causation do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Since there is no competent evidence suggesting that the 
veteran's bilateral eye disability originated in service or 
that the bilateral eye disability became manifest within one 
year of service, or that the bilateral eye disability is 
otherwise etiologically related to service, the Board finds 
that the preponderance of the evidence is also against the 
claim on a direct basis and on the presumptive basis for a 
chronic disease that becomes manifest to a compensable degree 
within one year of service.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for bilateral eye disability, optic 
neuropathy and glaucoma, to include on the basis of exposure 
to herbicides is denied.
REMAND

The veteran asserts that he developed PTSD as the result of 
his experiences onboard the U.S.S. O'Brien (DD 725) in 
December 1970, when he dropped grenades over the side of his 
vessel to sink Vietnamese boats and he fired on the boats.  
He also asserts that he witnessed naval gunfire from his ship 
to shore and he believes that enemy soldiers were killed in 
the attacks.  He also claims to have witnessed two fighter 
jets drop napalm on enemy soldiers and, on one occasion in 
December 1970, while anchored in "Tonkin Bay", he was 
present when the motor on a generator exploded, almost 
killing him.  He also claims that his vessel was struck twice 
in service:  once, in the aft of the ship, killing three 
people and once in the starboard fuel tank.  The veteran also 
states that his vessel accomplished missions involving the 
rescue of guerilla fighters in the rivers of Vietnam.

VA records from May 2002 to June 2003 show a diagnosis of 
PTSD, although the basis for the diagnosis is not clear from 
the records.  In a May 2002 statement and at his February 
2004 hearing, the veteran suggested that the deck logs from 
his vessel, the U.S.S. O'Brien, might be relevant to his 
claim for PTSD.  The referenced deck logs are not currently 
on file, and in the context of this particular case, the 
Board is of the opinion that those deck logs are potentially 
relevant to the PTSD claim and should be obtained.  The Board 
is also of the opinion that the veteran's service personnel 
records should be obtained as well.

Accordingly, this case is REMANDED for the following action:

1.  Ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. §§ 5103, 
5103A, and 38 C.F.R. § 3.159.  In the 
VCAA notification letter:

a.  Notify the veteran that to 
substantiate his claim of service 
connection for PTSD he should submit 
credible supporting evidence that 
the claimed in-service stressors 
occurred and competent medical 
evidence of a diagnosis of PTSD 
based on the in-service stressors.

b.  Notify the veteran that if he 
has evidence to substantiate his 
claim, not already of record, that 
is not in the custody of a Federal 
agency, such as records of private 
medical care or his employer, he 
should submit the records himself or 
with his authorization, VA will make 
reasonable efforts to obtain the 
records on his behalf.

c.  Notify the veteran that if he 
has evidence, not already of record, 
that is in the custody of VA or 
other Federal agency, VA will obtain 
any such records he identifies.

d.  Ask the veteran to provide any 
evidence in his possession that 
pertains to his claim.  

2.  Obtain the veteran's service 
personnel file to determine the dates he 
served aboard the U.S.S. O'Brien. 

3.  Obtain from the proper Federal 
custodian the deck log and ship's station 
history for the U.S.S. O'Brien for the 
period of time the veteran served aboard 
the ship.  If the service personnel 
records are unavailable or do not contain 
the dates of assignment, obtain the 
records from July 1970 to July 1971. 

4.  Obtain additional information from 
the veteran concerning the specific 
circumstances of his alleged service 
stressors, such as the dates, locations, 
units involved, names of casualties, and 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, and units 
of assignment.  With this information, 
the RO should review the file and prepare 
a summary of the veteran's alleged 
service stressors.  This summary must be 
prepared whether or not the veteran 
provides an additional statement, as 
requested above.  This summary and a copy 
of the veteran's DD 214, DD Form 215 and 
other service personnel records should be 
sent to the United States Armed Services 
Center for Unit Records Research.  The 
USASCURR should be provided with a copy 
of any information obtained above, and 
should be requested to provide any 
additional information that might 
corroborate the veteran's alleged 
stressors.  

5.  After completing the above, schedule 
the veteran for a VA psychiatric 
examination to determine if the veteran 
suffers from PTSD.  The examination 
should include psychology testing for 
PTSD.  If PTSD is diagnosed, the examiner 
is asked to identify the in-service 
stressors.  The veteran's file must be 
made available for review by the 
examiner.  

6.  Thereafter, adjudicate the claim of 
service connection for PTSD.  If the 
benefit sought is not granted, issue a 
supplemental statement of the case and 
return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  



This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




______________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



